ENGEL, Chief Judge,
concurring.
I concur fully in Judge Ryan’s thoughtful opinion. I add these thoughts only to caution that the court’s reference to per capita allocation of costs not be overread but be considered in the overall context in which it was intended.
Equal protection is not the same as identical treatment, for identical treatment may indeed result in very unequal protection. Nor is exact mathematical parity of financial per capita expenditure to be similarly equated. All of these factors may be important considerations as Judge Ryan has so carefully pointed out, and in this I fully concur. I write separately only to emphasize that evidence of comparable per capita expenditure is not an end in itself but may be one consideration — by no means controlling — in the more difficult task of determining first whether equal protection of the law has been denied and, if so, in determining how most effectively that deprivation can be cured.
In the context here, it is obvious that regardless of the equal protection clause, there are many and significant differences between the sexes and there is nothing humanity can do about them even if we would. For one thing, the proportion of women in penal institutions is far smaller than that of men. There are physical differences. There are physiological differences. There are probably differences in the nature of the crimes for which men and women find themselves incarcerated and *289there may in consequence be differences in the relative dangerousness to the public posed by such inmates. The task of an even-handed penological system responsible for the confinement of both sexes is to adjust realistically to such differences without temptation to use them to mask latent bias or uncorroborated assumptions. The very difference between the sexes may mean in a given situation that the delivery of rehabilitative services may necessarily require the varied expenditure of monies because of natural differences in the sexes or in their conditions of confinement. In short, I would not like to think that anything we have said here is construed to require or encourage an oversimplistic approach to what is in reality a difficult task requiring a full measure of judicial thought.